NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  28-NOV-2022
                                                  07:56 AM
                                                  Dkt. 47 SO



                           NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS
                         OF THE STATE OF HAWAIʻI


                STATE OF HAWAIʻI, Plaintiff-Appellee,
                                  v.
            ROBERT WILLIAM DESHIELDS, Defendant-Appellant


        APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                    (CASE NO. 1DCW-XX-XXXXXXX)


                       SUMMARY DISPOSITION ORDER
           (By:   Ginoza, Chief Judge and Leonard, J. with
                  Nakasone, J. concurring separately)


            Defendant-Appellant Robert W. DeShields (DeShields)

appeals from the Notice of Entry of Judgment and/or Order

(Judgment) entered on November 10, 2020, in the District Court of

the First Circuit, Honolulu Division (District Court).1

            On April 10, 2019, Plaintiff-Appellee State of Hawaiʻi

(State) filed a complaint alleging that DeShields intentionally,

knowingly, or recklessly caused bodily injury to the complaining

witness (CW), constituting assault in the third degree in


      1
            The Honorable Thomas A. Haia entered the Judgment, and the
Honorable Florence Nakakuni presided over DeShields's jury-waived trial and
sentencing.
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


violation of Hawaii Revised Statutes (HRS) § 707-712(1)(a) (2014)

(Assault Third).2

          After a jury-waived trial, DeShields was found guilty

of Assault Third and sentenced to one year of probation, with

special conditions of substance abuse assessment and any

treatment, if recommended, anger management, restitution with an

ability-to-pay study, and a crime victim compensation fee of $55.

          DeShields raises three points of error on appeal,

contending that the District Court:       (1) erred when it prevented

DeShields from cross-examining CW about whether the injuries to

her hands resembled the way her hands reacted to the chemicals in

the pool where she worked as a lifeguard; (2) clearly erred in

its oral finding of fact that CW suffered seizures as a result of

being assaulted by DeShields; and (3) erred when it imposed

substance abuse counseling and treatment, if recommended, as a

special condition of probation.

          Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised, as well as the

relevant legal authorities, we resolve DeShields's points of

error as follows:



     2
          HRS § 707-712 provides, in relevant part:
                § 707-712 Assault in the third degree. (1) A person
          commits the offense of assault in the third degree if the
          person:
                (a)   Intentionally, knowingly, or recklessly causes
                      bodily injury to another person[.]

                                    2
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


           (1)   DeShields argues that the District Court erred in

precluding cross-examination of CW concerning whether the effect

that pool chemicals had on her hands resembled the injuries she

attributed to DeShields when he struck her hands with his cane.

When DeShields's attorney asked CW if she had a skin condition,

the State objected based on relevance.     The District Court asked

defense counsel, "What's the relevance of this?"      Counsel

responded that it "goes to any possible injury claim."      The court

sustained the State's relevance objection.

           Even assuming that testimony tending to support the

defense's alternative explanation for the discoloration and/or

bruises on CW's hands was relevant, the District Court's error in

not allowing the testimony was harmless beyond a reasonable

doubt.    CW testified that DeShields hit her "viciously" with his

metal cane and that she felt "horrific pain" in her hands as a

result.   As noted above, Assault Third consists of

"[i]ntentionally, knowingly, or recklessly caus[ing] bodily
injury to another person[.]"    HRS § 707-712(1)(a).    "Bodily

injury" is defined as "physical pain, illness, or any impairment

of physical condition."   HRS § 707-700 (2014).    In light of the

entire record of the trial, including the undisputed testimony of

CW that she felt horrific pain as a result of DeShields striking

her with his cane, which the District Court found to be credible,

there is no reasonable possibility that any error related to

disallowing the skin-condition testimony might have contributed

to DeShields's conviction.
                                  3
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


          (2)   DeShields argues that the District Court erred by

orally finding that CW suffered seizures as a result of having

been assaulted by DeShields.        However, the District Court did not

find that the assault caused CW's seizures.           Rather, the District

Court recounted CW's testimony that "she developed seizures right

after [the assault].      She never had seizures prior.        She went

back to work at Aulani after the incident on the evening of

August 27, 2017.      She said she had a seizure in front of her

supervisor who sent her home."        Accordingly, we conclude that

DeShields is not entitled to relief based on this point of error.

          (3)   DeShields argues that the District Court erred

when it imposed a special condition requiring him to undergo a

substance abuse assessment and treatment, if recommended.

Hawaiʻi appellate courts have long recognized:
          [A] sentencing court may not impose discretionary conditions
          of probation pursuant to HRS § 706–624(2) [] unless there is
          a factual basis in the record indicating that such
          conditions "are reasonably related to the factors set forth
          in HRS § 706–606" and insofar as such "conditions involve
          only deprivations of liberty or property," that they "are
          reasonably necessary for the purposes indicated in HRS
          § 706–606(2)."

State v. Kahawai, 103 Hawaiʻi 462, 462–63, 83 P.3d 725, 725–26

(2004) (internal citation and brackets omitted).

          HRS § 706-606 (2014) provides:

                § 706-606 Factors to be considered in imposing a
          sentence. The court, in determining the particular sentence
          to be imposed, shall consider:
                (1)     The nature and circumstances of the offense and
                        the history and characteristics of the
                        defendant;
                (2)     The need for the sentence imposed:



                                      4
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


                      (a)    To reflect the seriousness of the offense,
                             to promote respect for law, and to provide
                             just punishment for the offense;

                      (b)    To afford adequate deterrence to criminal
                             conduct;
                      (c)    To protect the public from further crimes
                             of the defendant; and

                      (d)    To provide the defendant with needed
                             educational or vocational training,
                             medical care, or other correctional
                             treatment in the most effective manner;

                (3)   The kinds of sentences available; and

                (4)   The need to avoid unwarranted sentence
                      disparities among defendants with similar
                      records who have been found guilty of similar
                      conduct.

          Here, CW testified that DeShields initiated the assault

because he was upset about missing pain pills.          DeShields

corroborated the same.      It is not unreasonable to get upset if

one's medication goes missing, but an extreme reaction including

a physical assault is indicative of an anger management issue.

As such, the record contains a factual basis for imposing the

probationary condition of anger management.          However, the

evidence in the record indicates that the missing pain relief

medicine was prescribed to DeShields.        There is no evidence, for

example, that DeShields's possession of his prescription pain

pills was illegal or that he was abusing his prescribed pain

medication.   Upon review of the entirety of the evidence in the

record, we conclude that there was no factual basis for imposing

a probationary condition of a substance abuse assessment and

possibly treatment, as well.       Therefore, we further conclude that




                                     5
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


the District Court abused its discretion in including this

special condition.

          For these reasons, the District Court's November 10,

2020 Judgment is affirmed as to DeShields's conviction for

Assault Third; however, the District Court's sentence is vacated,

and this case is remanded to the District Court for resentencing.

          DATED:   Honolulu, Hawaiʻi, November 28, 2022.

On the briefs:
                                      /s/ Lisa M. Ginoza
William H. Jameson, Jr.,              Chief Judge
Deputy Public Defender,
for Defendant-Appellant.              /s/ Katherine G. Leonard
                                      Associate Judge
Loren J. Thomas,
(Sonja M.P. McCullen
 on the briefs),
Deputy Prosecuting Attorneys,
for Plaintiff-Appellee.




                                  6
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


                  CONCURRING OPINION BY NAKASONE, J.

           I agree with the Summary Disposition Order and concur

separately in the result reached in the first point of error,

because I would hold that the District Court did not err in

sustaining the State's relevance objection.          The Opening Brief

(OB) principally relies on DeShields' testimony presented during

the defense's case as the pertinent record upon which to review

this claim of error,1 which is incorrect.         The relevant record
upon which to review the ruling is the offer of proof made at the

time the District Court ruled on the objection –- which was

during the Complainant's testimony in the State's case-in-chief.

See Hawaiʻi Rules of Evidence Rule 103(a)(2) (requiring an offer

of proof to preserve error predicated upon exclusion of evidence,

in which "the substance of the evidence was made known to the

court by offer or was apparent from the context within which

questions were asked.").      An offer of proof should include "a

description of the evidence and a theory of admissibility."


     1
           DeShields argues that:

                 It is clear from the record in this case that defense
           counsel had a good faith basis to cross-examine
           [Complainant] about whether the injuries to the back of her
           hands were caused by or resembled the way her hands reacted
           to the chemicals in the pool water of the Aulani Hotel. In
           his case-in-chief, DeShields testified that [Complainant]
           told him that the chemicals in the Aulani pool caused the
           back of her hands to become red (inflamed) and that she had
           to treat the redness (inflammation) with lotion . Whether
           the injuries to the back of [Complainant's] hands were
           caused by or resembled the injuries that [Complainant]
           claimed were caused by DeShields striking her with a cane
           was clearly a fact of consequence which was admissible under
           HRE Rules 401 and 402. Therefore, it was error to exclude
           cross-examination of this issue because it was irrelevant.
OB at 8 (emphasis added). The cross-examination at issue occurred on the
first day of trial on September 19, 2019. DeShields' testimony was not
presented until the second day of trial on December 6, 2019.
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


Addison M. Bowman, Hawaii Rules of Evidence Manual § 103-3

(2020).   The purpose of an offer of proof is to "provide an

adequate record for appellate review and to assist the trial

court in ruling on the admissibility of evidence."               State v.

Pulse, 83 Hawaiʻi 229, 248, 925 P.2d 797, 816 (1996) (citations

and italics omitted).

            Here, the offer of proof the District Court was given

at the time of its ruling was that the "skin condition" question

was relevant as it "goes to any possible injury claim."2                The

detailed relevance proffer claimed on appeal, that DeShields


      2
            The transcript provides:

            Q     [(BY DEFENSE COUNSEL)] Okay.    Um, you said you worked
                  as a lifeguard at Aulani?
            A     [(BY COMPLAINANT)]   Correct.

            Q     Okay. Part of that lifeguard, your duties, means that
                  you have to go into the pool?
            A     Yes.

            Q     And that pool is filled with chlorine?
            A     Yes.

            Q     Do you have a skin condition that --
                  [PROSECUTOR]: Objection, Your Honor.    Relevance.

                  THE COURT: What's the relevance of this?
                  [DEFENSE COUNSEL]: Uh, goes to any possible injury
                  claim, Judge, in this case.
                  [PROSECUTOR]: Your Honor, with regards to the skin,
                  um, I don't think that's relevant.
                  THE COURT: Oh.   The objection is sustained.

Transcript of September 19, 2019 Proceeding at 57, State v. DeShields,
CAAP-XX-XXXXXXX (Apr. 5, 2021) (Judiciary Information Management System docket
number 23) (pertaining to the arraignment, plea and trial in State v.
DeShields, No. 1DCW-XX-XXXXXXX (2019)).


                                       2
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


sought to cross-examine "whether the injuries to her hands

resembled the way in which her hands reacted to the chemicals in

the pool water of the Aulani Hotel where she worked as a

lifeguard," OB at 7, was not presented to the District Court at

the time of its ruling.   Therefore, I would conclude that the

record at the time of the ruling does not reflect that a "skin

condition" had any tendency to make the existence of the

consequential fact of "injury" more probable or less probable

under HRE Rule 401.   The District Court was not wrong in

precluding further cross-examination based on the relevance

proffer it was given at the time of its ruling.      See State v.

Martin, 146 Hawaiʻi 365, 381, 463 P.3d 1022, 1038 (2022)

(reviewing admissibility of evidence for relevance under the

right/wrong standard); HRE Rules 103(a)(2), 401, and 402.

                                      Karen T. Nakasone
                                      /s/ Associate Judge




                                  3